Case 3:13-cv-02529-MEM Document 131-1 Filed 11/01/18 Page 1of 4

IN THE UNITED STARTES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

JONATHAN AMADOR
ACEVEDO, MITCHELL
BRATTON, JEREMY

BUSSE, STEPHEN PULLUM, ERIC
MIGDOL, and JOSE GONZALEZ,
individually and on behalf of all
others similarly situated,

Civil Action No. 3:13-CV-02529

Plaintiffs,
Vv.

BRIGHTVIEW LANDSCAPES,
LLC (F/K/A THE BRICKMAN
GROUP LTD. LLC)

Defendant.

DECLARATION OF KELLY KRATZ ON BEHALF OF DAHL
ADMINISTRATION, LLC REGARDING DISTRIBUTION
ACTIVITIES COMPLETED AS OF OCTOBER 31, 2018

I, Kelly Kratz, hereby declare under penalty of perjury pursuant to 28 U.S.C. §
1746 that the following is true and correct:

1. I am a Principal at Dahl Administration, LLC (“Dahl”), which is a
nationally-recognized firm that provides notice and claims administration services for
employment, product liability, insurance, fraud, and property class action cases. I
have experience in all areas of class action settlement administration including
notification, claims processing and distribution.

2. Dahl is the Court-appointed Settlement Administrator in the above-

captioned litigation and is responsible for carrying out the terms of the Amended

 
Case 3:13-cv-02529-MEM Document 131-1 Filed 11/01/18 Page 2 of 4

Settlement Agreement and Release (“Settlement Agreement”) as set forth by the
Court in its Order Granting Preliminary Approval dated March 21, 2017. I am
responsible for supervising all services provided by Dahl with respect to this
settlement. I have personal knowledge of the facts stated herein and could
competently testify to them if requested to do so by the Court.

3. I submit this Declaration to confirm that the distribution requirements
directed by the Court’s Final Approval Order dated October 2, 2017.

4, On April 11, 2017, in accordance with the Court’s Order, defendant
Brightview Landscapes, LLC, sent by wire to Dahl Administration the Settlement
Amount of $3,250,000.00. On November 6, 2017, defendant Brightview Landscapes,
LLC sent by wire to Dahl Administration the remaining Settlement Amount of
$1,523,269.69.

5. In accordance with the Court’s Order, Dahl issued the following

payments from the Settlement Fund:

 

Attormey’s Fees & Costs $1,560,487.61
Class Representative Service Awards $10,000.00
Settlement Administration Costs $15,882.00
Group 1 Class Member Payments $2,169,880.62
Group 2 Class Member Payments $1,017,019.46
Total $4,773,269.69

 

 
Case 3:13-cv-02529-MEM Document 131-1 Filed 11/01/18 Page 3 of 4

6. As of October 31, 2018, of the eight hundred thirty-nine (839) Class
Member payments issued, eight hundred-nine (809) checks were cashed and thirty-
two (32) checks remain uncashed. The amount of the remaining thirty-two (32)
uncashed checks is $71,354.24. Of the thirty-two (32) uncashed checks, twenty-
seven (27) checks are Group 1 Settlement Award Checks with an amount uncashed of
$66,005.04. The remaining five (5) uncashed checks are Group 2 Settlement Award
Checks with an amount uncashed of $5,349.20.

7. The check cashing deadline for the payments issued to Class Members
was May 19, 2018. In accordance with the Court’s Order, per Section 41 of the
Settlement Agreement, the uncashed funds from the Group 1 Class Member checks
are to be redistributed to Eligible Group 1 members who cashed their Settlement
Award checks. The uncashed funds from the Group 2 Class Member checks are to be
redistributed to Eligible Group 2 members who cashed their Settlement Award
checks.

8. Subject to Court approval, the parties have agreed to pay two (2) Group
1 Class Members from the Group | uncashed funds as an error correction. The total
amount of the two (2) Group 1 Settlement Award error correction payments is
$11,828.09. The $11,828.09 error correction payments would be deducted from the
$66,005.04 Group 1 uncashed funds, leaving $54,177.00 to be redistributed to

Eligible Group 1 members who cashed their Settlement Award checks.

 
Case 3:13-cv-02529-MEM Document 131-1 Filed 11/01/18 Page 4 of 4

Dated: October 5\ , 2018
Ube

Kelly Kratz. Y )
Principal

Dahl Administration, LLC

 
